DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 1/22/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the nanowire".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 7, and 14-21 is/are rejected under 35 U.S.C. 102 as being anticipated by Bangsaruntip et al. (US 2013/0026451 A1).
Regarding claim 1, Bangsaruntip disclose a semiconductor structure (Fig. 5A), comprising:

an isolation structure (402 and 402A) formed around and covering a sidewall of the fin structure;
a nanowire structure (202 and 204) formed over and vertically overlapping the fin structure; and
a gate structure (502 in Fig. 5A) formed around the nanowire structure and covering a top surface of the isolation structure (see Fig. 5A),
wherein a bottommost portion of the nanowire structure is lower than the top surface of the isolation structure (see Fig. 5A).
Regarding claim 2, the nanowire structure and the fin structure are separated by a cavity (cavity between 302).
Alternatively regarding claim 1, Bangsaruntip disclose a semiconductor structure (Fig. 8A), comprising:
a fin structure (unlabeled in Fig. 8A, corresponding to 104 in Fig. 4A) formed over a substrate (100);
an isolation structure (402 and 402A in Fig. 4A) formed around and covering a sidewall of the fin structure;
a nanowire structure (comprising 204, 202, 702, and 802 in Figs. 4A and 8A) formed over the fin structure; and
a gate structure (502 in Fig. 5A) formed around the nanowire structure and covering a top surface of the isolation structure (see Fig. 5A),
wherein a bottommost portion of the nanowire structure is lower than the top surface of the isolation structure (see Fig. 5A).

Regarding claim 5, a bottom surface of the source/drain is exposed by the cavity (see Fig. 8A).
Regarding claim 7, the nanowire structure has a wider top portion and a narrower bottom portion (see Fig. 8A).
Regarding claim 14, Bangsaruntip disclose a semiconductor structure (Fig. 8A), comprising:
a fin structure (unlabeled in Fig. 8A, corresponding to 302 in Fig. 4A) formed over a substrate (100);
an isolation structure (802 in Fig. 8A) formed around the fin structure;
a nanowire structure (comprising 204, 202, and 702 in Figs. 4A and 8A) formed over the fin structure; and
a gate structure (502 in Fig. 5A) formed around the nanowire structure;
a spacer (combination of 504 in Fig. 5A and 602 in Fig. 6A) formed on a sidewall of the gate structure; and
a source/drain structure (702 in Fig. 8A) formed in the nanowire structure adjacent to the gate structure, wherein the source/drain structure and the fin structure are completely separated from each other (see Fig. 8A), and the source/drain structure is partially embedded in the isolation structure (see Fig. 8A).
Regarding claim 15, a bottommost portion of the source/drain structure is lower than a top surface of the isolation structure (see Fig. 8A).
Regarding claim 16, the gate structure extends directly below the spacer (see Fig. 8A).
Regarding claim 17, the nanowire structure has a wider top portion and a narrower bottom portion (see Fig. 8A).
Regarding claim 18, a width of the nanowire structure is greater than a width of the fin structure (see Fig. 8A).
Regarding claim 19, a width of a top surface of the nanowire structure is greater than a width of a bottom surface of the nanowire structure (width of bottom 802), and the width of the bottom surface of the nanowire structure is greater than a width of a top surface of the fin structure (See Fig. 8A).
Regarding claim 20, wherein the width of the of the bottom surface of the nanowire structure is substantially equal to a width of the cavity under the source/drain structure (see Fig. 8A).
Regarding claim 21, a portion of the gate structure extends below the nanowire structure and is sandwiched between the nanowire structure and the isolation structure (bottommost portion of 502 is beneath the nanowire structure and sandwiched between the nanowire structure and the bottommost portion of 402).
Claim(s) 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102 as being anticipated by Bryant et al. (US 2011/0095267 A1).
Regarding claim 8, Bryant discloses a semiconductor structure (Fig. 5B), comprising:
a fin structure (16) formed over a substrate (12);
an isolation structure (40) formed around and in direct contact with the fin structure;
a nanowire structure (50, 34, 38, 36, and 52) formed over the fin structure;
a gate structure (42 and 46) formed around the nanowire structure and extending over the isolation structure, wherein the gate structure has an unlevel bottom surface (bottom surface is unlevel when crossing fin 16); and
a source/drain structure (50) formed in the nanowire structure adjacent to the gate structure, wherein a cavity is located under the source/drain structure (see Fig. 5B).
Regarding claim 10, Bryant further discloses that a bottommost portion of the nanowire structure is lower than a top surface of the isolation structure (see Fig. 5B).
Regarding claim 11, Bryant further discloses that a bottommost portion of the gate structure is lower than a top surface of the isolation structure (see Fig. 11).
Regarding claim 13, the nanowire structure has a wider top portion and a narrow bottom portion (see Fig. 5B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. as applied to claim 8, above.
Regarding claim 12, Bryant et al. do not disclose the specific height of the cavity under the source/drain structure. However, it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). One having ordinary skill in the art at the time of the invention would be motivated to form the components within the claimed range so that the gate dielectric has enough room to be formed while maintaining the cavity.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the mapping of components used in the prior Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893